Judgment, Supreme Court, New York County (Juanita Bing Newton, J.), rendered November 3, 1994, convicting defendant, after a jury trial, of criminal possession of a forged instrument in the second degree, criminal possession of stolen property in the fourth degree and illegal possession of a vehicle identification number, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years on the forged instrument conviction, to run consecutively to concurrent terms of 2 to 4 years on the remaining convictions, unanimously modified, as a matter of discretion in the interest of justice, to provide that all terms run concurrently, and otherwise affirmed.
The court properly denied defendant’s motion for dismissal of the superseding indictment on statutory speedy trial *377grounds, since the superseding indictment was sought before trial had commenced by the selection and swearing in of the jury (see, CPL 200.80, 260.30 [1]; 270.05 [2]), and since trial commenced within the applicable six-month period permitted, with applicable exclusions, dating back to the filing of the original accusatory instrument (People v Sinistaj, 67 NY2d 236).
Defendant did not preserve his current claims of prosecutorial misconduct during summation (see, People v Molina, 242 AD2d 453, lv denied 91 NY2d 895), and we decline to review the claims in the interest of justice. Were we to review them, we would find no basis for reversal (see, People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
We find the sentence excessive to the extent indicated. Concur — Ellerin, P. J., Lerner, Andrias and Saxe, JJ.